Exhibit 10.5

RETENTION BONUS AGREEMENT

WHEREAS, Anthony Petrillo, (the “Employee”) is currently an employee of Sycamore
Networks, Inc. (the Company”); and

WHEREAS, the Company and Employee have determined that it is in the best
interests of both parties to encourage Employee to remain employed by the
Company during the period specified below.

NOW, THEREFORE, in consideration of the promises and mutual agreements made
herein, the parties agree as follows:

 

  1. Retention Bonus. The Company will pay a retention bonus of fifty thousand
dollars ($50,000) (the “Retention Bonus”) to Employee in the first regular
payroll cycle following the first to occur of the following events.

 

  a. If Employee continues to perform in satisfactory manner his duties and
responsibilities and remains employed with the Company through December 1, 2013
(the “Qualifying Date”); or

 

  b. If the Employee’s employment with the Company is terminated by the Company
for any reason other than Cause (as defined below) between the date hereof and
the Qualifying Date.

 

  i. “Cause” shall mean (a) an intentional act of fraud, embezzlement or theft
in connection with the Employee’s duties to the Company or in the course of
Employee’s employment with the Company; (b) Employee’s willful engagement in
gross misconduct that is demonstrably and materially injurious to the Company;
or (c) Employee’s willful and continued failure to perform his duties with the
Company (other than any such failure resulting due to physical or mental
illness). For purposes of this definition, no act or failure to act on
Employee’s part shall be deemed “willful” unless done or omitted to be done by
employee not in good faith and without reasonable belief that Employee’s action
or omission was in the best interests of the Company.

 

  2. Forfeiture of Retention Bonus. If Employee’s employment terminates for any
reason (other than a termination by the Company other than for Cause) prior to
the earlier of the dates described in Section 1, Employee will forfeit his
eligibility for the Retention Bonus.

 

  3. Withholding. It is understood and agreed upon that the Company shall deduct
from the Retention Bonus all applicable statutory and discretionary withholding
amounts.



--------------------------------------------------------------------------------

  4. Separate Payment. The Retention Bonus is separate and distinct from any
payments for which Employee may be entitled to under any severance or other
employment agreement with the Company.

 

  5. No Right of Employment. The receipt and execution of this Agreement does
not change the Company’s relationship with Employee. This Agreement does not
give Employee the right to be retained in the employment of the Company, nor
does it imply or confer any other employment rights. Nothing contained in this
Agreement shall be construed to create a contract of employment with Employee,
and the Company’s relationship with Employee shall remain terminable at will.

 

  6. Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the matters referred to herein and no other
agreement, oral or otherwise, shall be binding upon the parties unless it is in
writing and signed by the party against whom enforcement is sought. There are no
promises, representations, inducements or statements between the parties with
respect to this matter other than those that are expressly contained in this
Agreement.

 

  7. Amendments. This Agreement may not be altered, modified or amended except
by written instrument signed by an authorized representative of each of the
parties.

 

  8. Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Massachusetts, without regard to the conflict of laws principles
thereof.

IN WITNESS WHEREOF, the parties have executed this Agreement.

 

  By:  

/s/ Anthony Petrillo

  Date:  

March 29, 2013

SYCAMORE NETWORKS, INC.   By:  

/s/ Daniel E. Smith

  Date:  

March 29, 2013